14‐3993‐cv 
     Am. Psychiatric Ass’n v. Anthem Health Plans, Inc. 

 1

 2                                   In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                 ________ 
 6                                        
 7                           AUGUST TERM, 2015 
 8                                        
 9                      ARGUED: SEPTEMBER 21, 2015 
10                         DECIDED: MAY 13, 2016 
11                                        
12                             No. 14‐3993‐cv 
13                                        
14    AMERICAN PSYCHIATRIC ASSOCIATION, on behalf of its members and 
15                           their patients, et al. 
16                           Plaintiffs‐Appellants, 
17                                        
18                                      v. 
19                                        
20                  ANTHEM HEALTH PLANS, INC., et al. 
21                           Defendants‐Appellees. 
22                                 ________ 
23                                        
24              Appeal from the United States District Court 
25                     for the District of Connecticut. 
26             No. 3:13 Civ. 494 – Janet Bond Arterton, Judge 
27                                 ________ 
28                                        
29   Before: WALKER and RAGGI,1 Circuit Judges. 
30                                 ________ 

        1  The Honorable Robert D. Sack is recused in this case, and therefore 
     the case is decided by the remaining two members of the panel, who are 
     in agreement. See Second Circuit Internal Operating Procedure E(b). 
     2                                                           No. 14‐3993‐cv

 1          Plaintiffs‐Appellants  are  two  individual  psychiatrists,  Susan 

 2   Savulak, M.D., and Theodore Zanker, M.D. (“the psychiatrists”), and 

 3   three  professional  associations  of  psychiatrists,  the  American 

 4   Psychiatric  Association,  the  Connecticut  Psychiatric  Society,  Inc., 

 5   and  the  Connecticut  Council  of  Child  and  Adolescent  Psychiatry 

 6   (collectively,  “the  associations”).    They  brought  suit  in  the  United 

 7   States  District  Court  for  the  District  of  Connecticut  against 

 8   Defendants‐Appellees,  four  health‐insurance  companies:  Anthem 

 9   Health  Plans,  Inc.  (doing  business  as  Anthem  Blue  Cross  &  Blue 

10   Shield  of  Connecticut);  Anthem  Insurance  Companies,  Inc.  (doing 

11   business  as  Anthem  Blue  Cross  and  Blue  Shield);  Wellpoint,  Inc.; 

12   and  Wellpoint  Companies,  Inc.  (collectively,  “the  health  insurers”).  

13   The psychiatrists and the associations allege that the health insurers’ 

14   reimbursement  practices  discriminate  against  patients  with  mental 

15   health and substance use disorders in violation of the Mental Health 

16   Parity  and  Addition  Equity  Act  of  2008  (“MHPAEA”),  Pub.  L.  No. 

17   110‐343,  Div.  C  §§ 511‐12,  122  Stat.  3861,  3881,  codified  at  29 

18   U.S.C. § 1185(a), and the Employee Retirement Income Security Act 
     3                                                         No. 14‐3993‐cv

 1   (“ERISA”), 29 U.S.C. §§ 1001‐1461.  The associations brought suit on 

 2   behalf  of  their  members  and  their  members’  patients,  while  the 

 3   psychiatrists brought suit on behalf of themselves and their patients.  

 4   The  district  court  dismissed  the  case  after  concluding  that  the 

 5   psychiatrists  lacked  a  cause  of  action  under  the  statute  and  the 

 6   associations lacked constitutional standing to pursue their respective 

 7   claims.  We AFFIRM. 

 8                                    ________ 
 9                                          
10                       AARON  M.  PANNER (Matthew A. Seligman, on the 
11                       brief),  Kellogg,  Huber,  Hansen,  Todd,  Evans  & 
12                       Figel,  P.L.L.C.,  Washington,  D.C.,  for  Plaintiffs‐
13                       Appellants. 
14                        
15                       PETER  R.  BISIO  (Jessica  L.  Ellsworth,  Erica  K. 
16                       Songer, Sean Marotta, on the brief), Hogan Lovells 
17                       US  LLP,  Washington,  D.C.,  for  Defendants‐
18                       Appellees. 
19                        
20                       D.  Brian  Hufford  and  Jason  S.  Cowart, 
21                       Zuckerman  Spaeder  LLP,  New  York,  N.Y.,  and 
22                       David  A.  Reiser,  Washington,  D.C.,  for  Amici 
23                       Curiae  American  Medical  Association  and 
24                       Connecticut  State  Medical  Society  in  support  of 
25                       Plaintiffs‐Appellants. 
26                                    ________ 
27    
     4                                                           No. 14‐3993‐cv

 1   JOHN M. WALKER, JR., Circuit Judge: 

 2          Plaintiffs‐Appellants  are  two  individual  psychiatrists,  Susan 

 3   Savulak, M.D., and Theodore Zanker, M.D. (“the psychiatrists”), and 

 4   three  professional  associations  of  psychiatrists,  the  American 

 5   Psychiatric  Association,  the  Connecticut  Psychiatric  Society,  Inc., 

 6   and  the  Connecticut  Council  of  Child  and  Adolescent  Psychiatry 

 7   (collectively,  “the  associations”).    They  brought  suit  in  the  United 

 8   States  District  Court  for  the  District  of  Connecticut  against 

 9   Defendants‐Appellees,  four  health‐insurance  companies:  Anthem 

10   Health  Plans,  Inc.  (doing  business  as  Anthem  Blue  Cross  &  Blue 

11   Shield  of  Connecticut);  Anthem  Insurance  Companies,  Inc.  (doing 

12   business  as  Anthem  Blue  Cross  and  Blue  Shield);  Wellpoint,  Inc.; 

13   and  Wellpoint  Companies,  Inc.  (collectively,  “the  health  insurers”).  

14   The psychiatrists and the associations allege that the health insurers’ 

15   reimbursement  practices  discriminate  against  patients  with  mental 

16   health and substance use disorders in violation of the Mental Health 

17   Parity  and  Addition  Equity  Act  of  2008  (“MHPAEA”),  Pub.  L.  No. 

18   110‐343,  Div.  C  §§ 511‐12,  122  Stat.  3861,  3881,  codified  at  29 

19   U.S.C. § 1185(a), and the Employee Retirement Income Security Act 
     5                                                           No. 14‐3993‐cv

 1   (“ERISA”), 29 U.S.C. §§ 1001‐1461.  The associations brought suit on 

 2   behalf  of  their  members  and  their  members’  patients,  while  the 

 3   psychiatrists brought suit on behalf of themselves and their patients.  

 4   The  district  court  dismissed  the  case  after  concluding  that  the 

 5   psychiatrists  lacked  a  cause  of  action  under  the  statute  and  the 

 6   associations lacked constitutional standing to pursue their respective 

 7   claims.  We AFFIRM. 

 8                                   BACKGROUND 

 9          The  psychiatrists  and  the  associations  allege  that  the  health 

10   insurers  discriminate  against  patients  with  mental  health  and 

11   substance  use  disorders  by  systemically  reimbursing  providers  of 

12   services to treat these disorders at a less favorable rate than for other 

13   healthcare  services.    They  argue  that  this  less  favorable 

14   reimbursement  policy  prevents  many  psychiatrists  from  accepting 

15   health  insurance.    The  policy  limits  patients’  access  to  necessary 

16   services  and  frequently  forces  them  to  change  providers.    Plaintiffs 

17   allege  that  this  practice  discriminates  against  patients  with  mental 
     6                                                                 No. 14‐3993‐cv

 1   health and substance use disorders in violation of the MHPAEA and 

 2   ERISA.  

 3          Congress  enacted  the  MHPAEA  to  end  discrimination  in  the 

 4   provision of insurance coverage for mental health and substance use 

 5   disorders  as  compared  to  coverage  for  medical  and  surgical 

 6   conditions in employer‐sponsored group health plans.  See Coalition 

 7   for  Parity,  Inc.  v.  Sebelius,  709  F. Supp. 2d  10,  13  (D.D.C.  2010).    The 

 8   MHPAEA  expanded  the  scope  of  prior  legislation,  the  Mental 

 9   Health Parity Act of 1996, Pub. L. No. 104–204, §§ 701–02, 110 Stat. 

10   2874, 2944. 

11          Under the MHPAEA, if a covered insurer’s “plan or coverage” 

12   does  not  include  aggregate  lifetime  limits  “on  substantially  all 

13   medical and surgical benefits, the plan or coverage may not impose 

14   any  aggregate  lifetime  limit  on  mental  health  or  substance  use 

15   disorder benefits.”  29 U.S.C. § 1185a(a)(1)(A).  The same is true with 

16   respect  to  annual  limits.    Id.  § 1185a(a)(2)(A).    Additionally,  if  an 

17   insurer  “provides  both  medical  and  surgical  benefits  and  mental 

18   health  or  substance  use  disorder  benefits,”  the  insurer  must  ensure 
     7                                                           No. 14‐3993‐cv

 1   that  both  “the  financial  requirements”  and  “the  treatment 

 2   limitations” applicable to mental health and substance use disorder 

 3   benefits  “are  no  more  restrictive”  than  the  predominant  financial 

 4   requirements  and  treatment  limitations  that  apply  to  medical  and 

 5   surgical benefits.  Id. § 1185(a)(3)(A). 

 6          Insurers  are  forbidden,  for  example,  from  having  either 

 7   “separate  cost  sharing  requirements  that  are  applicable  only  with 

 8   respect  to  mental  health  or  substance  use  disorder  benefits,” 

 9   § 1185(a)(3)(A)(i),  or  “separate  treatment  limitations  that  are 

10   applicable  only  with  respect  to  mental  health  or  substance  use 

11   disorder  benefits,”  id.  § 1185(a)(3)(A)(ii);  see  also  26  U.S.C. 

12   § 9812(a)(3) (parallel provisions in Internal Revenue Code); 42 U.S.C. 

13   § 300gg‐5(a)  (“A  group  health  plan  and  a  health  insurance  issuer 

14   offering  group  or  individual  health  insurance  coverage  shall  not 

15   discriminate with respect to participation under the plan or coverage 

16   against  any  health  care  provider  who  is  acting  within  the  scope  of 

17   that provider’s license or certification under applicable State law.”).  
     8                                                          No. 14‐3993‐cv

 1         The  psychiatrists  and  the  associations,  on  behalf  of  their 

 2   various  patients  and  members  (and  in  the  case  of  Dr.  Savulak,  as 

 3   assignee  of  two  of  her  patients),  allege  that  the  health  insurers’ 

 4   conduct violates the foregoing anti‐discrimination provisions of the 

 5   MHPAEA  and  breaches  the  insurers’  fiduciary  duties  under 

 6   § 502(a)(3)  of  ERISA.    The  psychiatrists  and  the  associations  also 

 7   allege  state‐law  claims  for  breach  of  contract  and  tortious 

 8   interference with contract.  The complaint seeks a declaration of the 

 9   health insurers’ obligations under the MHPAEA; an order enjoining 

10   the  health  insurers  from  continuing  to  discriminate  against 

11   individuals  with  mental  health  and  substance  use  disorders;  and 

12   damages related to the state‐law claims. 

13         The  district  court  (Janet  Bond  Arterton,  J.)  dismissed  the 

14   action.  The district court concluded that the psychiatrists lack third‐

15   party “statutory standing” to bring claims on behalf of their patients.  

16   The district court also rejected Dr. Savulak’s distinct assignee‐based 

17   theory  of  a  cause  of  action.    The  district  court  assumed  without 

18   deciding that the assignments of ERISA claims made by two patients 
     9                                                              No. 14‐3993‐cv

 1   to  Dr.  Savulak  were  not  precluded  by  the  anti‐assignment 

 2   provisions  of  their  plans.    But  the  district  court  concluded  that  the 

 3   assignment  conveyed  legal  rights  only,  and  moreover  that  the 

 4   complaint  did  not  plead  any  facts  suggesting  that  the  assignment 

 5   was in exchange for medical treatment, as required for a provider to 

 6   have  a  cause  of  action  under  ERISA.    More  generally,  the  district 

 7   court  held  that  the  physician‐patient  relationship  does  not  grant 

 8   third‐party  standing  in  this  case  because  the  psychiatrists  asserted 

 9   no  constitutional  claims  on  behalf  of  their  patients  and  because the 

10   statutes at issue did not broadly confer a private right of action upon 

11   providers.    Finally,  the  district  court  found  that  the  associations 

12   lacked  constitutional  standing  because  their  individual  members 

13   lacked standing. 

14          Although  the  district  court  concluded  that  the  psychiatrists 

15   and  the  associations  lacked  standing,  it  went  on  to  address  the 

16   health insurers’ argument that the psychiatrists and the associations 

17   had failed to state a claim. 
     10                                                                  No. 14‐3993‐cv

 1          The  district  court  first  rejected  the  psychiatrists’  and  the 

 2   associations’  contention  that  the  health  insurers  were  acting  as 

 3   fiduciaries  “with  respect  to  a  plan”  under  ERISA  § 3(21)(A),  29 

 4   U.S.C.  § 1002(21)(A).2    The  district  court determined  that  the  health 

 5   insurers’  setting  of  system‐wide  reimbursement  rates  and  polices 

 6   regarding  the  extent  of  coverage  was  a  business  decision  that—

 7   unlike  discretionary  determinations  about  an  individual  claimant’s 

 8   eligibility  for  benefits—does  not  constitute  a  fiduciary  act  under 

 9   ERISA.  The court also held that even if the insurers were acting as 

10   fiduciaries,  ERISA  § 502(a)(1)(B)  provides  adequate  relief,  thus 

11   requiring dismissal of the ERISA § 501(a)(3) claims.   




            2     ERISA  provides  that  “a  ‘person  is  a  fiduciary  with  respect  to  a 
     plan,’ and therefore subject to ERISA fiduciary duties, ‘to the extent’ that 
     he  or  she  ‘exercises  any  discretionary  authority  or  discretionary  control 
     respecting management’ of the plan, or ‘has any discretionary authority or 
     discretionary  responsibility  in  the  administration’  of  the  plan.”    Variety 
     Corp.  v.  Howe,  516  U.S.  489,  498  (1996)  (quoting  ERISA  § 3(21)(A),  29 
     U.S.C. § 1002(21)(A)).    A  plan  administrator  “engages  in  a  fiduciary  act 
     when  making  a  discretionary  determination  about  whether  a  claimant  is 
     entitled  to  benefits  under  the  terms  of  the  plan  documents.”    Id.  at  511.  
     “[G]eneral  fiduciary  duties  under  ERISA  [are]  not  triggered,”  however, 
     when  the  decision  at  issue  is,  “at  its  core,  a  corporate  business  decision, 
     and not  one of a plan administrator.”  Flanigan v. Gen. Elec. Co., 242 F.3d 
     78, 88 (2d Cir. 2001). 
     11                                                             No. 14‐3993‐cv

 1          The  district  court  accordingly  dismissed  plaintiffs’  federal 

 2   claims and declined to exercise supplemental jurisdiction over their 

 3   state claims.  Plaintiffs appeal.  Because we agree that plaintiffs lack 

 4   standing,  it  is  unnecessary  for  us  to  address  the  district  court’s 

 5   determination that the complaint failed to state a claim. 

 6                                  DISCUSSION 

 7          We  review  de  novo  the  district  court’s  determination  on 

 8   standing.  W.R.  Huff  Asset  Mgmt.  Co.  v.  Deloitte  &  Touche  LLP,  549 

 9   F.3d 100, 106 (2d Cir. 2008).  “Because standing is challenged on the 

10   basis  of  the  pleadings,  we  accept  as  true  all  material  allegations  of 

11   the  complaint,  and  must  construe  the  complaint  in  favor  of  the 

12   complaining party.”  Id. (internal quotation marks omitted).   

13                           I.  The psychiatrists lack standing.   

14          We reject the psychiatrists’ argument that they have standing 

15   to assert their ERISA § 502(a)(3) claims as third parties bringing suit 

16   on  behalf  of  their  patients.    As  we  shall  explain,  this  argument 

17   conflates  the  prudential  third‐party  standing  doctrine  with  the 
     12                                                           No. 14‐3993‐cv

 1   requirement  that  the  plaintiff  have  a  cause  of  action  under  the 

 2   statute—a requirement formerly known as “statutory standing.” 

 3          We  begin  by  briefly  noting  the  parameters  of  constitutional 

 4   standing,  prudential  standing,  and  what  was  formerly  known  as 

 5   “statutory  standing,”  the  differences  between  them,  and  their 

 6   relationships to one another. 

 7          Constitutional  standing  refers  to  the  requirement  that  parties 

 8   suing in federal court establish that a “Case” or “Controversy” exists 

 9   within  the  meaning  of  Article  III  of  the  United  States  Constitution.  

10   Constitutional  standing  requires  (1) that  the  plaintiff  have  suffered 

11   an  “injury  in  fact”—that  is,  “an  invasion  of  a  legally  protected 

12   interest  which  is  (a)  concrete  and  particularized  and  (b)  actual  or 

13   imminent, not conjectural or hypothetical”; (2) that there is “a causal 

14   connection  between  the  injury  and  the  conduct”  of  which  the 

15   plaintiff complains; and (3) that it is “likely . . . that the injury will be 

16   redressed by a favorable decision.”  Lujan v. Defenders of Wildlife, 504 

17   U.S.  555,  560‐61  (1992)  (internal  citations  and  quotation  marks 

18   omitted). 
     13                                                              No. 14‐3993‐cv

 1          Unlike  the  “immutable  requirements  of  Article  III,”  the 

 2   “prudential  principles  that  bear  on  the  question  of  standing”  are 

 3   “judicially  self‐imposed  limits  on  the  exercise  of  federal 

 4   jurisdiction,” and may be altered.  Bennett v. Spear, 520 U.S. 154, 162 

 5   (1997)  (internal  quotation  marks  omitted).    They  are  “founded  in 

 6   concern about the proper—and properly limited—role of the courts 

 7   in  a  democratic  society.”    Warth  v.  Seldin,  422  U.S.  490,  498  (1975).  

 8   Prudential  principles  are  “closely  related  to  Art.  III  concerns  but 

 9   essentially matters of judicial self‐governance.” Id. at 500.  Unlike the 

10   requisites  of  constitutional  standing,  prudential  limits  “can  be 

11   modified or abrogated by Congress.”  Bennett, 520 U.S. at 162.  One 

12   prudential limit on standing is the principle “that when the asserted 

13   harm  is  a  ‘generalized  grievance’  shared  in  substantially  equal 

14   measure by all or a large class of citizens, that harm alone normally 

15   does  not  warrant  [the]  exercise  of  jurisdiction.”    Warth,  422  U.S.  at 

16   499.  Another prudential principle is that a plaintiff may ordinarily 

17   assert only his own legal rights, not those of third parties.  Id.; see also 

18   Singleton v. Wulff, 428 U.S. 106, 113 (1976).   
     14                                                           No. 14‐3993‐cv

 1          This  rule  against  third‐party  standing  is  not  absolute.    For 

 2   example, a plaintiff may assert the legal rights of another as a “next 

 3   friend”  when  he  or  she  establishes:  “(1) a  close  relationship  to  the 

 4   injured party and (2) a barrier to the injured party’s ability to assert 

 5   its  own  interests.”  W.R.  Huff,  549  F.3d  at  109  (citing  Kowalski  v. 

 6   Tesmer,  543  U.S.  125,  130  (2004)).    Similarly,  a  physician  or  other 

 7   professional may raise the constitutional rights, but generally not the 

 8   statutory  rights,  of  his  or  her  patients.    See,  e.g.,  Griswold  v. 

 9   Connecticut,  381  U.S.  479,  480‐81  (1965)  (holding  that  licensed 

10   physician and non‐physician director of family‐planning group had 

11   standing  to  raise  the  constitutional  rights  of  people  “with  whom 

12   they  had  a  professional  relationship”  in  challenging  state  law 

13   against  prescribing contraceptives); Eisenstadt v.  Baird,  405 U.S. 438, 

14   443‐46  (1972)  (holding  that  distributor  of  contraceptives  and 

15   advocate  for  right  to  contraceptives  had  standing  to  challenge  law 

16   impairing  ability  to  obtain  contraceptives,  even  though  “he  was 

17   neither a doctor nor a druggist”).  Plaintiffs here raise only statutory 

18   claims. 
     15                                                             No. 14‐3993‐cv

 1          Finally,  a  plaintiff  must  have  a  cause  of  action  under  the 

 2   applicable  statute.    This  was  formerly  called  “statutory  standing.”  

 3   In  the  past,  we  suggested  that  this  was  either  “a  separate  aspect  of 

 4   standing  or  a  part  of  the  prudential  aspect  of  standing.”    Lerner  v. 

 5   Fleet Bank, N.A., 318 F.3d 113, 126 n.12 (2d Cir. 2003); see also Kendall 

 6   v. Emps. Ret. Plan of Avon Prods., 561 F.3d 112, 118 (2d Cir. 2009).  The 

 7   Supreme  Court  has  recently  clarified,  however,  that  what  has  been 

 8   called “statutory standing” in fact is not a standing issue, but simply 

 9   a question of whether the particular plaintiff “has a cause of action 

10   under  the  statute.”    Lexmark  Int’l,  Inc.  v.  Static  Control  Components, 

11   Inc., 134 S. Ct. 1377, 1387 (2014).  This inquiry “does not belong” to 

12   the family of standing inquiries, id., because “the absence of a valid 

13   . . . cause of action does not implicate subject‐matter jurisdiction, i.e., 

14   the  court’s  statutory  or  constitutional  power  to  adjudicate  the  case.”  

15   Id.  at  1386  n.4  (emphasis  in  original)  (internal  quotation  marks 

16   omitted); see also Nw. Airlines, Inc. v. County of Kent, 510 U.S. 355, 365 

17   (1994)  (“The  question  whether  a  federal  statute  creates  a  claim  for 

18   relief is not jurisdictional.”). 
     16                                                             No. 14‐3993‐cv

 1          Because  the  Supreme  Court  made  clear  in  Lexmark  that  the 

 2   “statutory standing” appellation is “misleading” and “a misnomer,” 

 3   134 S. Ct. at 1386, 1387 & n.4 (internal quotation marks omitted), we 

 4   avoid  this  appellation  going  forward.    See  City  of  Miami  v.  Bank  of 

 5   Am.  Corp.,  800  F.3d 1262,  1273  (11th  Cir.  2015)  (noting  that  Lexmark 

 6   signaled  that  “the  longstanding  doctrinal  label  of  ‘statutory 

 7   standing’ . . . is misleading”); see also Leyse v. Bank of Am. Natʹl Assʹn, 

 8   804 F.3d 316, 320 n.3 (3d Cir. 2015) (similar). 

 9          Turning to this case, we now address each of these concepts in 

10   turn.    See  Kendall,  561  F.3d  at  118  (in  order  to  have  standing  under 

11   ERISA,  a  plaintiff  must  both  “assert  a  constitutionally  sufficient 

12   injury  arising  from  the  breach  of  a  statutorily  imposed  duty”  and 

13   “identify a statutory endorsement of the action”). 

14          The health insurers do not contest that the psychiatrists have 

15   constitutional standing, and we agree with the district court that the 

16   psychiatrists’  personal  financial  stakes  in  the  suit  (as  a  result  of 

17   “dramatically       reduced”       reimbursement         rates)    meet      the 
     17                                                             No. 14‐3993‐cv

 1   constitutional  requirements  of  injury  in  fact,  causation,  and 

 2   redressability.  Lujan, 504 U.S. at 560‐61. 

 3          Moreover,  although  the  plaintiffs  argue  that  they  have 

 4   “prudential  standing,”  this  argument  cannot  prevail  in  the  absence 

 5   of a cause of action under the ERISA.  The district court concluded 

 6   as much.  Notwithstanding its reference to prudential limitations on 

 7   standing,  the  district  court  ultimately  concluded  that  plaintiffs 

 8   lacked “statutory standing,” i.e., a cause of action under the statute.  

 9   The parties make reference to prudential limitations on standing in 

10   their  briefs  mostly  in  the  context  of  addressing  whether  plaintiffs 

11   have  a  cause  of  action  under  the  statute.    As  we  shall  explain,  this 

12   unnecessarily  confuses  the  issue.  Because  Congress  specified  in  the 

13   statute who may sue, prudential standing principles do not apply. 

14          We  turn  now  to  the  core  issue  in  this  appeal:  whether 

15   plaintiffs  have  a  cause  of  action  under  ERISA  against  the  health 

16   insurers  arising  from  the  health  insurers’  alleged  MHPAEA 

17   violations.    We  consider  whether,  applying  the  “traditional 

18   principles of statutory interpretation,” the plaintiffs here fall “within 
     18                                                                 No. 14‐3993‐cv

 1   the  class  of  plaintiffs  whom  Congress  has  authorized  to  sue.”  

 2   Lexmark, 134 S. Ct. at 1387‐88.  We agree with the district court that 

 3   they do not. 

 4          Section 502(a)(3)  unambiguously  provides  that  a  civil  action 

 5   under  ERISA  may  be  brought  “by  a  participant,  beneficiary,  or 

 6   fiduciary.”    29  U.S.C.  § 1132(a)(3).    The  psychiatrists  do  not  argue 

 7   that they are participants, beneficiaries, or fiduciaries under ERISA, 

 8   nor  could  they.    Indeed,  the  psychiatrists’  arguments  are  aimed  at 

 9   circumventing this hurdle.  Because “[c]ourts have consistently read 

10   [this  provision]  as  strictly  limiting  ‘the  universe  of  plaintiffs  who 

11   may  bring  certain  civil  actions,’”  the  psychiatrists  lack  a  cause  of 

12   action  under  § 502(a)(3).    Connecticut  v.  Physicians  Health  Servs.  of 

13   Conn., 287 F.3d 110, 121 (2d Cir. 2002) (quoting Harris Trust & Savs. 

14   Bank  v. Salomon  Smith  Barney, Inc.,  530 U.S.  238, 247  (2000));  see  also 

15   Franchise  Tax  Bd.  of  the  State  of  Calif.  v.  Constr.  Laborers  Vacation  Tr., 

16   463  U.S.  1,  27  (1983)  (“ERISA  carefully  enumerates  the  parties 

17   entitled to seek relief under [§ 502(a)(3)]; it does not provide anyone 
     19                                                           No. 14‐3993‐cv

 1   other than participants, beneficiaries, or fiduciaries with an express 

 2   cause of action . . . .”). 

 3          The  psychiatrists,  as  well  as  the  American  Medical 

 4   Association  and  Connecticut  State  Medical  Society  as  amici  curiae, 

 5   argue  in  substance  that,  in  accordance  with  prudential  principles, 

 6   the  psychiatrists  may  stand  in  the  shoes  of  their  patients  and  thus 

 7   they  have  their  patients’  cause  of  action  under  the  statute.    Amici 

 8   note that mental healthcare providers have a close relationship with 

 9   their patients, and that stigma and disability often hinder the ability 

10   of patients to protect their own interests. 

11          We  acknowledge  that  policy  reasons  might  support  allowing 

12   physicians to bring suit on behalf of patients with mental health and 

13   substance use disorders in the absence of statutory authorization for 

14   such an action.  But in Lexmark, the Supreme Court distinguished the 

15   “‘prudential’  branch  of  standing”—which  includes  the  doctrine  of 

16   third‐party standing as an exception to “the general prohibition on a 

17   litigant’s  raising  another  person’s  legal  rights”—from  the 

18   requirement  that  the  plaintiff  be  part  of  the  “particular  class  of 
     20                                                            No. 14‐3993‐cv

 1   persons”  to  whom  Congress  has  given  “a  right  to  sue  under  this 

 2   substantive statute.”  134 S. Ct. at 1386‐87 (internal quotation marks 

 3   omitted).  “We do not ask whether in our judgment Congress should 

 4   have  authorized  [plaintiffs’]  suit,  but  whether  Congress  in  fact  did 

 5   so.”  Id. at 1388 (emphasis in original).  We may neither “apply [our] 

 6   independent  policy  judgment  to  recognize  a  cause  of  action  that 

 7   Congress has denied” nor “limit a cause of action that Congress has 

 8   created  merely  because  ‘prudence’  dictates.”    Id.    In  sum,  Lexmark 

 9   teaches that we cannot expand the congressionally‐created statutory 

10   list  of  those  who  may  bring  a  cause  of  action  by  importing  third‐

11   party prudential considerations.  The psychiatrists here lack a cause 

12   of  action  under  ERISA’s  § 502(a)(3),  irrespective  of  whether  they 

13   may  stand  in  the  shoes  of  their  patients  in  other  matters.    See 

14   Physicians Health Servs., 287 F.3d at 120.   

15          Neither  New  York  State  Psychiatric  Association,  Inc.  v. 

16   UnitedHealth  Group,  798  F.3d  125  (2d  Cir.  2015)  (“NYSPA”),  nor 

17   Pennsylvania  Psychiatric  Society  v.  Green  Spring  Health  Services,  Inc., 

18   280  F.3d  278  (3d  Cir.  2002),  both  cited  by  plaintiffs,  are  to  the 
     21                                                          No. 14‐3993‐cv

 1   contrary.    In  NYSPA,  there  was  “no  serious  dispute”  that  the 

 2   members  of  the  plaintiff  association  had  “standing  to  sue  [the 

 3   defendant] in their own right,” both as assignees of ERISA benefits 

 4   and  to  prevent  interference  with  their  provision  of  mental 

 5   healthcare.  798 F.3d at 131.  By contrast, the plaintiffs here—with an 

 6   exception,  discussed  below—claim  a  cause  of  action  under  the 

 7   statute  on  behalf  of  their  respective  members  and  patients,  rather 

 8   than on their own behalf. 

 9          Likewise,  Pennsylvania  Psychiatric  Society  does  not  stand  for 

10   the  proposition  that  third‐party  standing  can  substitute  for  a 

11   statutorily‐specified plaintiff’s cause of action under the statute.  The 

12   district  court  in  that  case  examined  third‐party  standing  stemming 

13   from state‐law contract and tort claims rather than from ERISA.  280 

14   F.3d  at  282.    The  Third  Circuit  never  expressly  addressed  the 

15   question  of  whether  the  plaintiffs  had  a  cause  of  action  under  the 

16   statute.  Pennsylvania Psychiatric therefore provides little support for 

17   the psychiatrists’ position in this purely statutory case. 
     22                                                           No. 14‐3993‐cv

 1          In  sum,  because  the  psychiatrists  are  not  among  those 

 2   expressly  authorized  to  sue,  they  lack  a  cause  of  action  under 

 3   ERISA.    Therefore,  the  district  court  correctly  dismissed  the  case 

 4   irrespective of prudential considerations. 

 5          Separately,  Dr.  Savulak  argues  that  she  has  a  cause  of  action 

 6   under  the  statute  for  another  reason:  she  holds  an  assignment  of 

 7   claims from two of her patients.  The district court assumed, without 

 8   deciding, that the assignments were valid. 

 9          Dr. Savuluk’s argument fails.  Our precedent makes clear that, 

10   for  purposes  of  conferring  an  ERISA  cause  of  action  upon  a 

11   provider, an assignment to a provider must be made in exchange for 

12   consideration,  in  the  form  of  the  provision  of  healthcare  services.  

13   Such consideration is lacking in this case.  

14          Like most of our sister circuits, we have allowed physicians to 

15   bring  claims  under  § 502(a)  based  on  a  valid  assignment  from  a 

16   patient.  See, e.g., I.V. Servs. of Am., Inc. v. Trustees of Am. Consulting 

17   Eng’rs  Council  Ins.  Tr.  Fund,  136  F.3d  114,  117  n.2  (2d  Cir.  1998) 

18   (“[T]he  assignees  of  beneficiaries  to  an  ERISA‐governed  insurance 
     23                                                                 No. 14‐3993‐cv

 1   plan  have  standing  to  sue  under  ERISA.”);  see  also  Tango  Transp.  v. 

 2   Healthcare Fin. Servs. LLC, 322 F.3d 888, 891 (5th Cir. 2003) (collecting 

 3   cases from other circuits on derivative standing in general). 

 4             However,  “[t]his  narrow  exception  grants  standing  only  to 

 5   healthcare providers to whom a beneficiary has assigned his claim in 

 6   exchange  for  health  care  benefits.”  Simon  v.  Gen.  Elec.  Co.,  263  F.3d 

 7   176, 178 (2d Cir. 2001); see also Montefiore Med. Ctr. v. Teamsters Local 

 8   272, 642 F.3d 321, 329 (2d Cir. 2011) (holding that the “exception to 

 9   the  [ordinary]  ERISA  standing  requirements”  for  “healthcare 

10   providers to whom a beneficiary has assigned his claim in exchange 

11   for health care” is “narrow” (internal quotation marks omitted)).3 

12             Therefore,  simply  asserting  that  claims  under  ERISA 

13   § 502(a)(3)  for  violations  of  MHPAEA  have  been  assigned  by  the 

14   patients to Dr. Savulak is insufficient by itself to give Dr. Savulak  a 

15   cause  of  action  under  the  statute.    Rather,  to  obtain  standing,  the 

16   patients’  assignment  of  the  right  to  sue  for  benefits  must  be 

             Other  circuits  have  applied  the  same  limitation.    E.g.,  Spinedex 
           3

     Physical Therapy  USA  Inc.  v. United Healthcare of Ariz., Inc., 770 F.3d 1282, 
     1289  (9th  Cir.  2014);  Pascack  Valley  Hosp.  v.  Local  464A  UFCW  Welfare 
     Reimbursement  Plan,  388  F.3d  393,  403  (3d  Cir.  2004);  Cagle  v.  Bruner,  112 
     F.3d 1510, 1515 (11th Cir. 1997). 
     24                                                                 No. 14‐3993‐cv

 1   exchanged  for  healthcare  benefits.4    Therefore,  Dr.  Savulak  lacks 

 2   standing. 

 3                    II.  The association plaintiffs lack standing. 

 4             We  also  agree  with  the  district  court  that  the  association 

 5   plaintiffs lack constitutional standing under Article III because their 

 6   members, as we have shown, lack standing.  See Hunt v. Wash. State 

 7   Apple Adver. Commʹn, 432 U.S. 333, 343 (1977) (holding that when an 

 8   association sues on behalf of its members, it must demonstrate that 

 9   “(a) its members would otherwise have standing to sue in their own 

10   right;  (b)  the  interests  it  seeks  to  protect  are  germane  to  the 

11   organization’s  purpose;  and  (c)  neither  the  claim  asserted  nor  the 

12   relief requested requires the participation of individual members in 

13   the lawsuit.”). 



            In Physicians Health Services, we noted that “[w]e have never decided 
           4

     whether a  state may  obtain  standing  as an  assignee  of  a plan  participant 
     under § 1132 generally or whether different rules of standing apply under 
     § 1132(a)(3) than under § 1132(a)(1)(B).”  287 F.3d at 115 n.4.  Because we 
     concluded  in  Physicians  Health  Services  that  the  State  in  that  case  lacked 
     Article III standing, we did not “reach the question of whether, as a matter 
     of statutory construction, a State could ever obtain standing as an assignee 
     under § 1132(a)(3).”  Id.  Our decision today does not purport to address 
     the issue left open in Physicians Health Services. 
     25                                                        No. 14‐3993‐cv

 1         While  the  associations’  members  could  assert  their  own 

 2   Article III injuries related to the restrictions imposed on their ability 

 3   to provide care, as amici note, none are plaintiffs and the complaint 

 4   here does not sufficiently plead facts to show that its members have 

 5   a cause of action under  § 502(a)(3). 

 6                               CONCLUSION 

 7         For  the  reasons  stated  above,  we  find  that  the  plaintiff 

 8   psychiatrists  lack  a  cause  of  action  under  the  statute,  and  the 

 9   association  plaintiffs  lack  constitutional  standing  to  pursue  their 

10   respective ERISA and MHPAEA claims.  We therefore AFFIRM the 

11   judgment of the district court.